Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered March 1, 1999, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The certificate of conviction produced by the People in this case was sufficient to establish that the defendant was a second felony offender (see, CPL 60.60 [1]; People v Parsons, 84 AD2d 510, affd 55 NY2d 858). “Unlike the situation in People v Van Buren (82 NY2d 878), where the certificate of conviction produced by the People identified the previously convicted individual by nothing more than name, in this case the evidence offered by the People identified [the] defendant by name, [and by] date of birth” (People v Richards, 266 AD2d 714, 715-716). Thus, the defendant was properly sentenced as a second felony offender. Bracken, Acting P. J., O’Brien, Florio and Schmidt, JJ., concur.